Title: From James Madison to Thomas W. Cobb, 25 January 1826
From: Madison, James
To: Cobb, Thomas W.


        
          Sir
          Montpr. Jany. 25. 1826
        
        I have duly recd. your letter of the 19th. inst. and am very sorry that instead of the pleasure I shd take in satisfying the several enquiries it makes, I find myself unable to do it as to either of them. The great lapse of time, without intervening calls on my memory, has effaced from it every impression that could be of avail to the gentlemen on whose behalf you have written. I cannot even say wht. particular map or Maps were consulted when the Articles in question were formed, presuming only that choice was made of such as had the best reputation at the time. If more than one place had the name of Nickajack, the fact was either unknown to me or has escaped my recollection. Wishing that the memory of Mr. Gallatin may prove a better source of information in the case than mine which is quite possible, I pray you to accept, Sir, the expression of my high respect.
        
          J. M
        
      